Title: From Thomas Jefferson to George Morgan, 26 March 1807
From: Jefferson, Thomas
To: Morgan, George


                        
                            Sir,
                            Washington Mar. 26. 07.
                        
                        Your favors of Jan. 19. & 20. came to hand in due time, but it was not in my power to acknolege their
                            reciept during the session of Congress. General Gage’s paper I have filed with that on Pensacola, in the War office, and
                            mr Hutchins’s map in the Navy office, where they will be useful. I tender you my thanks for this contribution to the
                            public service. the bed of the Missisipi and the shoals on the coast change so frequently as to require frequent renewals
                            of the Surveys. Congress have authorised a new survey of our whole coast by an act of the last session.   Burr is on his way
                            to Richmond for trial, & if the judges do not discharge him before it is possible to collect the testimony from Maine to
                            New Orleans, there can be no doubt where his history will end. to what degree punishments of his adherents shall be
                            extended, will be decided when we shall have collected all the evidence, & seen who were cordially guilty. the
                            federalists appear to make Burr’s cause their own, and to spare no efforts to screen his adherents. their great
                            mortification is at the failure of his plans—had a little success dawned on him, their openly joining him might have
                            produced some danger. as it is, I believe the undertaking will not be without some good effects as a wholesome lesson to
                            those who have more ardour than principle. I believe there is reason to expect that Blannerhasset will also be sent by the
                            judges of Missisipi to Virginia. your’s was the very first intimation I had of this plot, for which it is but justice to
                            say you have deserved well of your country. Accept my friendly salutations & assurances of great esteem &
                            respect
                        
                            Th: Jefferson
                            
                        
                    